[DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS
                                                             FILED
                   FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                     ________________________   ELEVENTH CIRCUIT
                                                      NOVEMBER 28, 2005
                            No. 04-14554               THOMAS K. KAHN
                       Non-Argument Calendar               CLERK
                      ________________________

                  D. C. Docket No. 03-21773-CV-PCH

CHARLES PITTS,



                                                    Petitioner-Appellant,

                                versus

SECRETARY FOR THE DEPARTMENT
OF CORRECTIONS, James V. Crosby,

                                                     Respondent-Appellee.


                      ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                     _________________________

                          (November 28, 2005)

Before CARNES, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
      Charles Pitts, a Florida state prisoner proceeding pro se, appeals the

dismissal of his federal habeas corpus petition pursuant to 28 U.S.C. § 2254.

Because Pitts filed his § 2254 petition after the effective date of the Antiterrorism

and Effective Death Penalty Act of 1996 (“AEDPA”), Pub. L. No. 104-32, 110

Stat. 1214 (1996), the provisions of the act govern this appeal. Pitts was sentenced

to life imprisonment plus 35 years following his 1999 state convictions for first

degree murder, attempted robbery, two counts of aggravated assault, and two

counts of false imprisonment. Although Pitts asserted nine grounds in his § 2254

petition, only one of the grounds he raised, Ground 3, is at issue on appeal. In

Ground 3, Pitts alleged that there was insufficient evidence to support his

conviction for false imprisonment, resulting in violations of his constitutional

rights under the Fifth, Sixth, and Fourteenth Amendments. We granted Pitts’s

request for a certificate of appealability (“COA”), limiting the COA to “[w]hether

the district court erred by concluding that there was sufficient evidence to support

appellant’s conviction for false imprisonment, in light of Walker v. State, 604 So.

2d 475 (Fla. 1992).”

      Pitts alleges that false imprisonment is a lesser-included offense of

kidnaping, and he argues that, under Faison v. State, 426 So. 2d 963, 965 (Fla.

1983), kidnaping requires movement or confinement that (a) was not slight,



                                           2
inconsequential, and merely incidental to the other crime; (b) was not of the kind

inherent in the nature of the other crime; and (c) had some significance

independent of the other crime in that it makes the other crime substantially easier

to commit or substantially lessens the risk of detection. In the instant case, Pitts

contends, the facts do not indicate that the first prong of Faison was met, as the

movement and confinement of the victims in this case were “inconsequential and

incidental to the robbery,” and, thus, not significant.

      Although Pitts filed objections to the findings of fact and conclusions of law

in the magistrate’s report and recommendation (“R&R”) below, he did not object

to the magistrate’s findings in relation to his claim that there was insufficient

evidence to support his false imprisonment convictions. Therefore, the

magistrate’s findings of fact as to the claim at issue, as adopted by the district

court, are reviewed only for plain error, viewing the facts in the light most

favorable to the prosecution to determine if a rational trier of fact could have

convicted the defendant beyond a reasonable doubt. See LoConte v. Dugger, 847

F.2d 745, 749-750 (11th Cir. 1988); Jackson v. Virginia, 443 U.S. 307, 318-19, 99

S. Ct. 2781, 2788-89, 61 L. Ed. 2d 560 (1979).

      The district court did not commit plain error in denying Pitts’s habeas

petition. The Florida Supreme Court has recently clarified that the “Faison test is



                                            3
not applicable to false imprisonment convictions because the test was established

for a particular element of the kidnapping statute that is not included in the false

imprisonment statute.” State v. Smith, 840 So. 2d 987, 989-90 (Fla. 2003). The

Smith court noted that its earlier decision in Bedford v. State, 589 So. 2d 245, 251

(Fla. 1991), “clearly supports the conclusion that the Faison test does not apply to

the offense of false imprisonment.” Smith, 840 So. 2d at 991. Smith also precludes

application of Walker to this case because Walker involved applying the Faison

test to a kidnaping case, which, as the Florida Supreme Court has pointed out, has

no bearing on a false imprisonment case such as the one before this Court. Walker,

604 So. 2d 475.

      Furthermore, the district court’s denial of Pitts’s habeas petition was proper

because sufficient evidence supported Pitts’s conviction. According to the trial

testimony, during the commission of the offense, Pitts forced the convenience store

cashier to emerge from behind the counter and escorted the manager and two

bystanders toward the back of the store at gunpoint. Pitts admitted in his sworn

confession that, as he was pushing the manager to the back of the store, a scuffle

ensued, the cashier attempted to grab Pitts’s weapon, and the gun discharged,

killing the cashier. From this testimony, a rational trier of fact could have

determined beyond a reasonable doubt that Pitts had “forcibly, by threat . . .



                                           4
confin[ed], abduct[ed], imprison[ed], or restrain[ed] another person without lawful

authority and against her or his will,” and that Pitts was, thus, guilty of false

imprisonment under Florida law. See Jackson, 443 U.S. at 318-19, 90 S. Ct. at

2788-89; see also Fla. Stat. § 787.02. Because a rational jury could have found

Pitts guilty of false imprisonment under Florida law, the district court’s denial of

Pitts’s habeas petition was proper. See Williams v. Taylor, 529 U.S. 362, 413, 120

S. Ct. 1495, 1523, 146 L .Ed.2d 389 (2000); Jackson, 443 U.S. at 319, 99 S. Ct. at

2789.

        Finally, to the extent that Pitts challenges the Florida Supreme Court’s

interpretation of the Florida statutes regarding kidnaping and false imprisonment as

set forth in Smith, such a claim is not cognizable in a federal habeas petition. See

Estelle v. McGuire, 502 U.S. 62, 67-68, 112 S. Ct. 475, 480, 116 L. Ed. 2d 385

(1991) (stating that “it is not the province of a federal habeas court to reexamine

state-court determinations” on questions of state law, but such courts may only

determine “whether a conviction violated the Constitution, laws, or treaties of the

United States”).

        Upon consideration of the parties’ briefs and review of the record, we

discern no reversible error. Accordingly, we affirm the district court’s denial of

Pitts’s § 2254 petition.



                                            5
AFFIRMED.




            6